Citation Nr: 0533480	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-00 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for thrombocytosis.

4.  Entitlement to service connection for pharyngitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1990.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which, in pertinent part, denied the 
claims.

In December 2001, the veteran testified at an RO hearing; 
subsequently, the veteran testified at a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing), in June 
2002.  Copies of the transcripts are associated with the 
record.

In an October 2005 letter, the Board advised the veteran that 
the Veterans Law Judge, who held the June 2002 Travel Board 
hearing, had retired and asked him if he wanted another 
hearing before a different Veterans Law Judge before the 
Board acts on his appeal.  In a response dated the following 
month, the veteran indicated he wanted another Travel Board 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The case must be returned to the RO in order to ensure due 
process.  In a November 2005 response to a letter from the 
Board notifying the veteran that the Veterans Law Judge, who 
had presided at his June 2002 hearing had retired and was no 
longer employed by the Board, the veteran requested another 
hearing before a Veterans Law Judge sitting at the RO.  Such 
a hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2005). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
further appellate review.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


